Title: To James Madison from James Monroe, [ca. 6] April 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington [ca. 6] April 1824
        
        Mr. Livingston intimated to me some time since, his desire to hold with you and Mr. Jefferson, the same relation which he held in 1798., & that I would communicate that sentiment to you on his part, & apprize him of the result.
        
        I think that I informd you that Mr Conway had been appointed to a land office in Alabama.
        Having communicated to Mr. Jefferson, the views taken in the admn., respecting the claim of Virga, to the payment of the interest, paid by her for monies borrowed & paid to the militia in the late war, I add nothing on that subject in this to you, as you will be together. To my letter to him also, I refer you for information respecting a mov’ment of the Georgia members, towards the Executive, in regard to its conduct, in execution of the 4th art: of the compact enterd into in 1802, whereby the UStates bound themselves to extinguish the Indian right, to lands within the limits of that State. You will I think be astonishd when you see their letter. Such an one I never receivd either in my public or private character. I deemd it proper, to communicate it, with other documents, to Congress, in a late message, on the subject of the compact generally, but without specially noticing the letter. I gave them an opportunity, through Mr. Crawford, who was ignorant of the proceeding, to withdraw it, which they refused.
        I sent to Mr. Jefferson a copy of the message respecting the Massachusetts claims, & shall forward one to you in Orange by the next mail. It is my opinion, that the Southern members ought to take the lead in sustaining it, being thoroughly satisfied, that it will not only, give a strong & powerful support to the republican party in that & all the Eastern States, but contribute much to the support of our institutions. If our southern people, will act with magnanimity on the occasion, it will render any further attempts, by artful leaders, to annoy us, on the principle of Slave population, as in the Missouri question, vain and abortive.
        Mr. Cabell is well acquainted with the state of affrs here & to him I refer you for further details. Your friend
        
          James Monroe
        
      